Citation Nr: 1515450	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  08-01 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from April 1975 to January 1977.  The appellant claims as his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This matter was previously before the Board in September 2011 at which time the case was remanded for further development; namely, to afford the appellant the opportunity to submit additional evidence regarding unreimbursed burial and medical expenses.  The requested development has been accomplished and there has thus been substantial compliance with the Board's September 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The appellant's countable income exceeded the limit for purposes of entitlement to non-service-connected death pension.


CONCLUSION OF LAW

The appellant is not entitled to payment of non-service-connected death pension benefits.  38 U.S.C.A. § 1541 (West 2014); 38 C.F.R. §§ 3.21, 3.23. 3.272(h) (2014); VA Manual M21-1, Part I, Appendix B (2006, 2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 
38 C.F.R. § 3.159(b).

Here, because the application of the law to the undisputed facts regarding the appellant's income is dispositive of the claim, no discussion of VA's duties to notify and assist is necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

Analysis

VA pays non-service-connected death pension to the surviving spouse of a veteran of a period of war who met certain requirements.  38 U.S.C.A. § 1541.  As the Veteran served on active duty for a period of 90 days or more and such period began during a period of war, his service meets the service requirements under 38 U.S.C.A. § 1521(j), such that he was a veteran of a period of war for purposes of entitlement to non-service-connected pension and for purposes of eligibility of his survivors for non-service-connected death pension.  See also 38 C.F.R. § 3.3(a)(3); (b)(4).  As the surviving spouse of a veteran of a period of war, the appellant is eligible to receive non-service-connected death pension.

A surviving spouse will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  If the surviving spouse's income exceeds the maximum rate of pension, he or she is ineligible to receive death pension payments.  In determining income for this purpose, payments of any kind from any source, including salary, retirement or annuity payments, or similar income, which has been waived, are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  Exclusions from income include the expenses of the Veteran's last illness and burial and for the Veteran's just debts, debts not incurred to secure real or personal property, if paid by the appellant.  38 C.F.R. § 3.272(h).  Such expenses may be deducted only for the 12- month annualization period in which they were paid.  38 C.F.R. § 3.272(h). Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid, may be excluded from an individual's income for the same 12-month annualization period, to the extent they were paid.  38 C.F.R. § 3.272(g).

The monthly rate of pension shall be computed by reducing the applicable maximum annual pension rate (MAPR) by the countable income on the effective date of entitlement, dividing the remainder by 12 and rounding the result down to the nearest whole dollar amount.  38 C.F.R. § 3.273(a).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21.  

In the instant case, when the appellant filed her claim for VA pension benefits as a surviving spouse, in July 2006, the maximum death pension amount was $7,329.  The maximum death pension amount for 2007 was $7,498.  See 38 C.F.R. § 3.23; M21-1, Part I, Appendix B (2006, 2007).

Information received by the appellant in May 2007, and by the Social Security Administration (SSA) in June 2007, show that she was found to be disabled as of January 1, 2006, with Social Security disability benefits commencing five months thereafter, on June 1, 2006.  Information further shows that she was entitled to monthly SSA payments of $675 from June 2006 to December 2006, and monthly SSA payments of $697 beginning January 1, 2007.  The RO calculated her yearly income to be $8,100 ($675 x 12 months).  

As noted above, this case was remanded in September 2011 to afford the appellant an opportunity to show what she actually paid in burial expenses and her own medical expenses.  Upon receipt of that information, the appellant's income for the 12-month annualization period was to be reduced accordingly and the case readjudicated.

The record shows that the appellant resubmitted copies of the prior unpaid expense information that had already been received.

Notwithstanding the above, information on file suggests that the appellant paid $600 in burial expenses.  See funeral home invoice dated in March 2007.  More specifically, the information shows that she paid $400 on August 3, 2006, and $200 on January 4, 2007.  While her payments in this regard have not been verified, even assuming that they were made, it does not change the outcome of this appeal.  That is, whether $600 is deducted for the annualized period from July 2006 June 2007, or 400 is deducted for the annualized period in 2006 or $200 for the annualized period in 2007, the appellant's countable income exceeds the maximum death pension rates.  Therefore, the appellant is not entitled to payment of death pension benefits.

In denying death pension, the RO informed the appellant that she may reapply for death pension when her income drops or her unreimbursed medical expenses increase.  The Board encourages the appellant to reapply for VA death pension if as yet unreported changes in her Social Security income and medical expenses made it possible that her countable income is (or was for any period) less than the applicable maximum pension rate.

The appellant has written that the disability that she receives does not pay all of her bills or give her anything to live on.  See statement received July 2007.  The Board is sympathetic to the appellant's circumstances.  Nonetheless, the income limits for entitlement to VA non-service-connected death pension, and the factors that may be considered in calculating countable income, are established by law, and the Board is bound by that law.  Eligible survivors are entitled to payment of non-service-connected death pension only when their countable income is less than the maximum annual rate for that pension.  As the appellant's countable income for the reported period was not less than the applicable maximum pension rates, the Board must deny entitlement to payment of non-service-connected pension.


ORDER

Entitlement to non-service-connected death pension benefits is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


